Opinion issued July 20, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00401-CR 
———————————
IN RE dennis gaskin, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus    

 

 
MEMORANDUM OPINION
          Relator, Dennis
Gaskin, has filed in this Court a pro se document styled "application for
writ of mandamus."  We construe
relator's document as a petition for writ of mandamus.[1]  Relator complains that respondent has not
acted on his pro se "application for writ of habeas corpus to reduce
bond" filed in trial court cause number 1254247.  Relator requests that this Court order
respondent to conduct a hearing on his writ and to transmit his writ to the
Court of Criminal Appeals.  We deny the
petition for writ of mandamus.
          First, relator's petition does not meet the requirements of
the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 9.5, 52.3(j).  In addition, there are three
prerequisites for the issuance of a writ of mandamus by an appellate court,
namely:  (1) the lower court must have a
legal duty to perform a nondiscretionary act; (2) the relator must make a
demand for performance; and (3) the subject court must refuse that
request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with a record
that shows that he made any request of respondent to perform a nondiscretionary
act that respondent refused. 
          Moreover, relator is represented by
appointed counsel in the trial court.[2]  Relator is not entitled to hybrid
representation.  See Gray v.
Shipley, 877 S.W.2d 806 (Tex. App.CHouston [1st Dist.] 1994, orig.
proceeding); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App.
1981).   
          Therefore, we deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Hanks.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator does not name the
respondent.  The Honorable  Shawna L. Reagin is the presiding judge of
the 176th District Court, Harris County, Texas.


[2]           The trial court appointed counsel,
Michael Paul Nassif, to represent appellant in trial court cause number 1254247
which is assigned to the 176th District Court.